UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-7691


STEVEN A. SMITH,

                Petitioner – Appellant,

          v.

DARLENE DREW,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.      Richard M. Gergel, District
Judge. (0:10-cv-00297-RMG)


Submitted:   April 28, 2011                   Decided:   May 3, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven A. Smith, Appellant Pro Se. Barbara Murcier Bowens, Beth
Drake, Assistant United States Attorneys, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Steven    A.     Smith,   a   federal       prisoner,    appeals     the

district    court’s       order   accepting      the    recommendation     of    the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2010) petition.               We have reviewed the record

and find no reversible error.                 Accordingly, we affirm for the

reasons    stated    by    the    district     court.     Smith     v.   Drew,   No.

0:10-cv-00297-RMG (D.S.C. Nov. 24, 2010).                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                          AFFIRMED




                                          2